Citation Nr: 0005273	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  93-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to November 
7, 1996.  

2. Entitlement to an evaluation in excess of 70 percent for 
PTSD, on and after November 7, 1996.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 1992 rating action by the RO that 
denied an evaluation in excess of 50 percent for PTSD.  This 
case was remanded by the Board in March 1995, January 1996, 
and September 1997.  Subsequent to the most recent of these 
remands, the RO, in a rating decision of January 1999, 
assigned a 70 percent rating for the veteran's PTSD from 
November 7, 1996.  In a rating decision of April 1999, the RO 
granted the veteran a total rating for compensation purposes 
based on individual unemployability, effective November 7, 
1996.  

The veteran now seeks an evaluation in excess of 50 percent 
for PTSD, prior to November 7, 1996 and an evaluation in 
excess of 70 percent for this disability on and subsequent to 
that date.  These issues are now before the Board for 
appellate consideration at this time.  


FINDINGS OF FACT

1. The veteran's service connected PTSD rendered him unable 
to obtain or retain gainful employment before November 7, 
1996.  

2. The veteran's service connected PTSD has rendered him 
unable to obtain or retain gainful employment on and 
subsequent to November 7, 1996.  


CONCLUSIONS OF LAW

1. The criteria for a 100 percent schedular evaluation for 
the veteran's service connected PTSD prior to November 7, 
1996 have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2. The criteria for a 100 percent schedular evaluation for 
the veteran's service connected PTSD on and subsequent to 
November 7, 1996 have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it finds that the veteran's 
claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that these 
claims are plausible.  All relevant facts pertaining to these 
claims have been developed to the extent possible, and no 
further assistance to the veteran is required in order to 
satisfy the VA's duty to assist him in the development of 
these claims as mandated by 38 U.S.C.A. § 5107(a).  



I.  Factual Basis

VA and private clinical records and medical statements 
reflect outpatient treatment during the late 1980s and the 
1990s for psychiatric symptomatology diagnosed as due to PTSD 
and paranoid schizophrenia.  In April 1989 the Board denied 
entitlement to an increased rating, in excess of 50 percent, 
for PTSD.  His current claim for PTSD is considered to date 
from the later part of 1991.  

During a VA psychiatric examination in December 1991, 
moderate psychomotor agitation was reported.  The veteran was 
said to be very nervous and uncomfortable.  His speech was 
rambling and very hard to follow.  Loose associations and 
tangential thinking were noted.  There was no evidence of 
perceptual distortions and the veteran denied hallucinations.  
The veteran's affect was excited and he claimed to feel 
anxious.  The veteran was of average intelligence and had no 
insight.  Judgment was fair and his interpretation of simple 
proverbs was abstract.  There was no significant deficit for 
memory on testing.  The diagnoses on Axis I were chronic 
paranoid schizophrenia and mild chronic PTSD.  The veteran's 
impairment was described as severe and his GAF score was 50 
with serious impairment in social and occupational 
functioning.  It was noted at that time that the veteran had 
been unemployed for many years.  

On VA psychiatric examination in December 1992 the veteran 
complained of emotional numbness and sadness.  He also said 
that he experienced rage and anger that caused considerable 
problems with employers.  Sleeping problems, concentration 
difficulties, invasive thoughts, loss of self esteem and 
feelings of hopelessness and helplessness were also reported.  
He said that he had not been able to work since 1976 and, 
when he tried, he experienced panic attacks and anxiety.  On 
evaluation, the veteran's answers were coherent and rational.  
He presented as somewhat nervous and uptight but he was 
cooperative.  His speech was fast due to nervousness but he 
showed no anger or hostility.  Some resentfulness was noted.  
He showed a lack of feelings when talking about his war 
experiences and his family.  The veteran did not show signs 
of hopelessness or helplessness.  He was not suicidal.  The 
diagnosis on Axis I was PTSD.  The veteran was said to be 
unemployable.  

In an August 1993 statement, a VA psychiatrist reported that 
the veteran suffered from anxiety, stress, bouts of 
depression, suicidality, problems controlling his temper, and 
sleeplessness with nightmares that occurred 2-3 times a week.  
He was said to have all kinds of problems with work and 
interpersonal relationships. Evaluation revealed the veteran 
to be fast-talking, prone to be hurt, angry and disappointed.  
He had a normal thinking process with normal affective 
contact and unimpaired intellectual functioning.  The 
diagnosis was PTSD.  

On VA psychiatric examination in April 1995, the veteran's 
current problems were said to involve not being able to get 
along with anyone.  He said that he had ended a relationship 
with his girlfriend because of suspicion, feeling worthless 
and helpless, and being verbally abusive.  He also said that 
he had some close friends.  He said that he retired from the 
post office in 1978 with a 40 percent disability.  On 
evaluation, the veteran was oriented times four and could 
recall three of three objects immediately.  He could recall 
one of three after 5 minutes, which was increased to three of 
three with prompting.  The veteran did serial 7s competently 
with one mistake.  He was able to recall the presidents back 
to Reagan.  He could do simple comparisons easily, but 
complex ones eluded him.  The veteran was mildly disheveled, 
but cooperative.  His speech demonstrated mild to moderate 
loosening of associations with circumstantiality that was 
quite marked, bordering on tangentiality at times.  The 
veteran was anxious and euthymic during the interview.  The 
diagnoses on Axis I included moderate, chronic PTSD and 
generalized anxiety disorder.  It was said that the veteran 
had frequent symptom break-through that appeared to interfere 
with his functioning.  His family history indicated some 
fairly marked psychopathology that he had struggled to 
compensate for.  

The veteran was hospitalized from early August to early 
September 1995.  On admission it was reported that the 
veteran had gradually developed paranoid ideation over the 
previous four years.  He presented with grossly disorganized 
thought processes and florid paranoid delusions.  Evaluation 
revealed him to be mildly agitated and extremely anxious.  He 
had considerable loose associations and some characteristic 
low volume mumbling and monotone which made him very 
difficult to understand.  He was reportedly concerned with 
delusional beliefs such as witchcraft.  He denied specific 
hallucinations, but there were frank paranoid delusions.  He 
denied suicidal or homicidal ideation.  During the 
hospitalization the veteran was medicated with Risperone and 
Artane.  At the time of discharge, the diagnoses on Axis I 
were PTSD and chronic paranoid schizophrenia.  His GAF score 
was reported to be 30/65.  

On VA psychiatric examination in May 1996, the veteran's 
chief complaint was inability to get along with people.  
Evaluation revealed that he was oriented in three spheres and 
his judgment was fair.  He could abstract proverbs without 
difficulty.  The veteran was cooperative and appeared 
somewhat anxious.  General information, attention, 
concentration, and calculating ability were intact.  He could 
remember two of three words after five minutes.  His mood was 
depressed and his affect was appropriate.  Thoughts 
progressed in a logical and coherent manner and there was no 
evidence of hallucinations, delusions, paranoid ideation, or 
feelings of depersonalization or derealization.  Past suicide 
attempts were noted but there was no current suicidal 
ideation.  The veteran denied recent violence or homicidal 
ideation.  The diagnoses on Axis I included PTSD.  The 
veteran's GAF scale was 50.  The examiner commented that the 
veteran's PTSD caused serious industrial and social 
impairment.  

During a VA psychiatric examination in September 1998 the 
veteran primarily complained of anxiety and stress.  He also 
complained of isolation, twice-weekly panic attacks, frequent 
verbal arguments, and problems controlling anger and temper.  
He said that he could not get along with people and also 
complained of sleeping problems with frequent awakenings.  He 
said that he was hypervigilant at night and had an increasing 
startle response.  He had a nightmare about being surrounded 
by Japanese soldiers that occurred once a week.  Flashbacks 
were also reported.  Paranoia, depression, and crying spells 
were also noted.  Evaluation revealed a somewhat manic affect 
and the veteran's mood was described as manic and anxious.  
Speech was normal and there was no evidence of psychoses, 
loosening of associations, paranoid ideation, or delusions.  
There was no suicidal or homicidal ideation.  The veteran was 
oriented times four and had good recent and remote memory.  
Recall was good.   He could abstract proverbs, do serial 
sevens, and make simple comparisons.  Judgment and insight 
were fair.  The diagnoses on Axis I were PTSD and chronic 
schizophrenia in remission.  The veteran's GAF was 50.  

II. Legal Analysis  

38 U.S.C.A. § 1155 (West 1991 & Supp. 1999) and 38 C.F.R. 
Part 4 (1999) provide that disability evaluations are 
determined by application of a schedule of ratings which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
The Board notes that the VA schedular criteria for rating 
mental disorders were revised, effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran's service connected psychiatric disability is 
evaluated under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 for PTSD.  Under the criteria for this 
Diagnostic Code in effect prior to November 7, 1996, a 50 
percent rating is assigned for PTSD with symptoms resulting 
in considerable impairment of the ability to establish or 
maintain favorable relationships with people and with 
psychoneurotic symptoms so reducing the reliability, 
flexibility and efficiency levels as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is assigned for PTSD if there is psychiatric disability which 
causes severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is assigned for 
psychiatric disability if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, and with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy, resulting in profound retreat form 
mature behavior.  A 100 percent evaluation is also assignable 
if a psychiatric disability results in a demonstrable 
inability to obtain or retain employment. 

Under the criteria for rating psychiatric disorders since 
November 7, 1996 (the current criteria), a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The Board notes that this case has been remanded on three 
occasions.  The initial remand in March 1995 was to afford 
the veteran a current examination that was consistent with 
the holding of the decision of the United States Court of 
Appeals for Veterans Claim (Court) in Massey v. Brown, 7 Vet. 
App. 204 (1994).  The second remand of January 1996 was 
necessitated by the failure to include notice of an April 
1995 examination in a subsequently issued supplemental 
statement of the case.  The third remand of September 1997 
was necessitated by the change in the criteria for rating 
mental disorders that became effective on November 7, 1996.  
The Board is now reviewing this case on the basis of all the 
evidence of record, beginning with that available to the RO 
in its adjudication of the veteran's claim for an increased 
rating for PTSD in February 1992.  

Review of the record reveals a long history of significant 
psychiatric symptomatology.  After a December 1991 VA 
psychiatric examination the veteran was noted to be severely 
impaired.  Following a further VA examination in December 
1992, the veteran was said to be unemployable due to his 
psychiatric disorder.  In August 1993, a VA physician 
reported all kinds of problems with work and interpersonal 
relationships.  Following a VA psychiatric examination in 
April 1995, the veteran was noted to have "frequent symptom 
break-through that appeared to interfere with his 
functioning".  After a VA hospitalization for psychiatric 
symptomatology in August and September 1995 a GAF score of 
30/65 was reported.  Following a VA psychiatric examination 
in May 1996 the veteran's PTSD was said to cause serious 
industrial and social impairment.  Following a VA psychiatric 
examination in September 1998 the veteran's GAF score was 50.  

In our opinion, this evidence indicates that the veteran's 
psychiatric disorder during the entire pendency of his claim 
for an increased rating was 100 percent disabling, whether 
evaluated under the old criteria for rating mental disability 
(prior to November 7, 1996) or whether evaluated under the 
new criteria for rating mental disorder ( in effect on and 
subsequent to November 7, 1996).  As early as December 1991 
the impairment due to psychiatric symptomatology was said to 
be severe, and the veteran was said to be unemployable 
following a December 1992 VA examination.  On the veteran 's 
most recent VA examination in September 1998, the veteran's 
GAF score was 50.  This contemplates serious impairment of 
social and occupational functioning, such as having no 
friends and being unable to keep a job.  The Board notes that 
a diagnosis of paranoid schizophrenia has been occasionally 
rendered during the veteran's psychiatric treatment and 
evaluations.  However, such a diagnosis was not rendered 
following VA examinations in 1992, 1995, and 1996.  While 
schizophrenia in remission was diagnosed after the veteran's 
most recent VA examination, this diagnosis was clearly based 
on history rather than on current findings since the 
examination report stated that there was no evidence of a 
psychosis on the evaluation.  Clearly, the veteran's 
psychiatric symptomatology is, and has been, largely due to 
his service-connected PTSD.  

In view of the above, the Board concludes that the veteran's 
service-connected PTSD warrants a 100 percent schedular 
rating prior to November 7, 1996 under the criteria for 
rating mental disorders then in effect.  The Board also 
concludes that the veteran's service-connected PTSD warrants 
a 100 percent schedular evaluation on and after November 7, 
1996 under the criteria for rating mental disorders which is 
in effect currently.  


ORDER

A schedular evaluation of 100 percent for post-traumatic 
stress disorder (PTSD), prior to November 7, 1996 is granted 
subject to the laws governing the payment of monetary 
benefits.  

A schedular evaluation of 100 percent for post-traumatic 
stress disorder (PTSD), on and subsequent to November 7, 
1996, is granted subject to the laws governing the payment of 
monetary benefits




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

